DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.

Response to Amendment
The amendments and remarks, filed on 11/8/2021, has been entered.  Applicant’s arguments were not found to be persuasive and the previous prior art rejection is applied.  Applicant’s arguments are addressed below.
The amendments and remarks, filed on 11/8/2021, has been entered.  Applicant has cancelled claim 20, thus the 112(b) rejection of claim 20 has been withdrawn. 

Claim Status
Claims 1-19, 21, and 22 are pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, 21, and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “entirety of the histological process” in line 12.  Specifically, the specification does not discuss the phrase/limitation “entirety”.  Further, the applicant did not specify where support for the structure is provided in the specification, and thus the limitation will be deemed as new matter.  Claims 2-19,21 and 22 are rejected by virtue of their dependency on claim 1.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-19, 21, and 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation “the loading order and/or process duration” in line 14 where no loading order has been discussed previously.  Therefore, is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  Further, what defines the loading order? What is loaded, where is it loaded, and in what order is it loaded?  Claims 2-19, 21, and 22 are rejected by virtue of dependency on claim 1. 
Claim 21 recites the limitation “the base” in line 2.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 11, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US 20120149059 A1; hereinafter "Shah"; previously of record).
Regarding claim 1, Shah teaches a tissue processor for automatically processing histological tissue specimens, the tissue processor (Shah; Abstract; para [18]; tissue processing system 10) comprising: 

at least one robotic arm (Shah; para [25, 26, 42]; Fig. 2A; the transport mechanism may be a conventional robotic swing arm…The transport mechanism 62) for handling a tissue carrier between the containers for being processed in each of the containers (Shah; para [25]; the transport mechanism may be a conventional robotic swing arm having gripping arms for grasping an individual cassette 14), and 
a control for controlling the histological process in each of the containers and for controlling the at least one robotic arm (Shah; para [23]; a processor 25a for processing computer program instructions stored in a memory 25b to operate the stations and the transport mechanism 26 of the system according to a pre-defined protocol), wherein 
the control unit is configured such that the at least one robotic arm moves a single tissue carrier at a time between the containers (Shah; para [37]; a tissue processing system 50 that is configured for individualized processing of tissue samples that are positioned on a processing station) while the entirety of the histological process in each of the containers continues in an uninterrupted fashion (Shah; para [47]; a newly added cassette carrier 54 at station 1 is only moved to station 2 at the moment when the newly added cassette carrier 54 can advance from station to station without delay; examiner notes that the entirety of the histological process of the containers continues in an uninterrupted fashion because the cassette carrier can advance from station to station without delay.  The histological process is uninterrupted because the cassette carrier moves down stream once the processing at the respective station is completed), so that the execution of the process for each tissue carrier is independent from the loading order and/or process duration of other tissue carriers being processed in 
Note: The instant Claims contain a large amount of functional language (ex: "is configured…", “for reading…”, “for fixing…”, “for flushing…”, “for rinsing…”, “for dehydrating…”, “for clearing…”, “for impregnating…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, Shah teaches the tissue processor according to claim 1, further comprising a reading unit (Shah; para [24, 79]; bar code reader),
for reading a priority for prioritized processing of a tissue carrier over other tissue carriers, and/or for reading tissue characteristic of a tissue carrier, the tissue characteristics comprising tissue dimensions and/or tissue type (Shah; para [24]; operator enter the parameters of each cassette tray 16. Parameters include the number of cassettes that are loaded on a particular tray, the type of tissue, and the size or thickness of the tissue sample), 
the priority and/or the tissue characteristics being provided with respect to a tissue carrier (Shah; para [24, 79]; carrier may have a bar code that describes the details of the sample), 
the reading unit is connected to the control unit for forwarding the priority and/or the tissue characteristics to the control unit (Shah; para [93]; the bar code applied to the carrier may contain the same information and the system will read that information from the bar code), wherein the control unit is configured such that tissue carriers are processed based on their priorities and/or tissue characteristics (Shah; para [94]; based on the sample type, the thickness of the sample and the number of cassettes, the system decides the processing time).
Regarding claim 3, Shah teaches the tissue processor according to claim 1, further comprising a loading area (Shah; para [20]; Fig. 1; station 1 is a load station onto which a cassette tray 16 is loaded), wherein the control unit is configured such that the robotic arm picks up a tissue carrier from the loading area for being processed in the containers (Shah; para [23, 25]; a processor for processing computer program instructions and to operate the stations and the transport mechanism 26…the mechanism is capable of moving a tray between the various stations 1-6). 
Regarding claim 4, Shah teaches the tissue processor according to claim 1 , further comprising a cooling container (Shah; para [20]; chilling station) wherein the control unit is configured such that the at least one robotic arm dips the tissue carrier in the cooling container after being processed in the containers (Shah; para [23, 25]; a processor for processing computer program instructions and to operate the stations and the transport mechanism 26…the mechanism is capable of moving a tray between the various stations 1-6).
Regarding claim 9, Shah teaches the tissue processor according to claim 1, wherein each of the containers (Shah; Shah; para [6, 20, 25, 29]) comprises a retainer for storing one or more tissue carriers (para [19]; Fig. 1; cassette tray 16 includes a plurality of cassette receiving locations 13), where the retainer having a capacity being dependent on the processing time, so that the longer the processing time the greater the capacity (Shah; para [46, 50, 51]; Fig. 3A, 3B three cassette carriers 54 can simultaneously undergo processing at station 2, while five cassette carriers 54 simultaneously undergo processing at station 3…processing times at respective stations are derived as the Station Time for processing the tissue based on the sample type and thickness).   
Regarding claim 11, Shah teaches the tissue processor according to claim 1, wherein each of the containers comprises a heater, a stirrer and/or a pump for performing the respective histological process (Shah; para [21, 22]; each station 2-5 is able to maintain a desired temperature of the tray 16, develop vacuum at the station, develop pressure at the station, and agitate the contents of the tray 16) 
Regarding claim 15, Shah teaches a method for automatically processing histological tissue specimens with the tissue processor according to claim 1, comprising the step of handling a tissue carrier by means of the at least one robotic arm between the containers while the histological process in each of the containers continues in an uninterrupted fashion (Shah; para [35]; the system is capable of processing multiple trays 16 simultaneously…the transport mechanism 26 transports the newly added tray to station 2 at the proper moment in time), so that the execution of the process for each tissue carrier is independent from the loading order and/or process duration of other tissue carriers being processed in the containers (Shah; para [36]; the newly added tray 16 is moved to station 2 at the moment when the newly added tray 16 can advance from station to station without delay).
Regarding claim 16, Shah teaches the tissue processor according to claim 2, wherein the reading unit is an optical reading unit (Shah; para [24]; bar code reader). 
Regarding claim 20, Shah teaches the tissue processor according to claim 1, wherein each container has a capacity for storing one or more tissue carriers inside of the respective container (Shah; para [19, 20]; Fig. 1; The cassette tray 16 includes a plurality of cassette receiving locations 13…six stations for processing one or more trays 16), wherein the capacity being dependent on the processing time of the respective histological process inside of the respective container so that the longer the processing time the greater the capacity (Shah; para [35, 46, 48]; Fig. 3C; Individualized processing of multiple cassette carriers 54 at multiple stations 2-5 results in faster turnaround time of the tissue samples… the Stop and Start Times for each Processing Station (PS) are calculated by the software in .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Frey et al (US 20130017535 A1; hereinafter “Frey”).
Regarding claim 5, Shah teaches the tissue processor according to claim 4, further comprising an unloading area (Shah; para [45]; unload station 6…base platform 18 of station 6 may accommodate multiple cassette carriers).
Shah does not teach the control unit is configured such that the at least one robotic arm handles the tissue carrier for being collected by the unloading area after being processed in the containers and after being cooled by the cooling container.
However, Frey teaches an analogous art of an automated instrument and process (Frey; Abstract) further comprising an unloading area (Frey; para [74]; Fig. 2; loader/unloader 10) wherein the robotic arm handles the tissue carrier for being collected by the unloading area (Frey; para [74]; Fig. 4; the reagent cassettes 19 can be manually or automatically placed on or removed from the transport lines 22, e.g. with a robotic arm) after being processed in the containers and after being cooled by the cooling container (Frey; para [87]; Fig. 2; reaction area 12 can yet further comprise a box-like cooling cell 29).  It would have been obvious to one of ordinary skill in the art to have modified the tissue processor of Shah to collect by the unloading area after being processed in the cooling container as taught by Frey, because Frey teaches that the cooling cell and can be arranged in correspondence to the loader/unloader to allow for highly efficient cooling (Frey; para [88]).
Claims 6-8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Mohmmadizand (US 20160097701 A1; hereinafter "Mohmmadizand"; previously of record). 
Regarding claim 6, Shah teaches the tissue processor according to claim 1, wherein the at least one robotic arm can place a tissue carrier in the container (Shah; para [25]; the transport mechanism is capable of moving a tray between the various stations 1-6). 
Shah does not teach the container comprising a lid for sealingly closing the respective container, the lid being designed such that the robotic arm can access the container via the lid. 
However, Mohmmadizand teaches the analogous art of tissue processing apparatus (Mohmmadizand; Abstract) with the robotic arm (Mohmmadizand; para [23, 30, 82]; Fig. 1, 2, 4; robotic arm 102) and containers (Mohmmadizand; para [23, 30, 82]; Fig. 1, 4; containers 116) comprising a lid for sealingly closing the respective container (Mohmmadizand; para [23, 30, 82, 83, 89]; Fig. 1; lids 117 fixed on the containers), the lid being designed such that the robotic arm can access the container via the lid (Mohmmadizand; para [82, 83]; Fig. 2; lids act as a removable top cover removed by robotic arm).  It would have been obvious to one of ordinary skill in the art to have modified the containers of Shah to include a lid as taught by Mohmmadizand, because Mohmmadizand teaches that the lid acts as a removable top reducing evaporation of liquid or reagent by eliminating unnecessary opening/closing (Mohmmadizand; para [82, 94]).
Regarding claim 7, modified Shah teaches the tissue processor according to claim 6 (the containers of Shah is modified to include the lids as taught by Mohmmadizand discussed above in claim 6),  wherein the lid comprising an accessing means for accessing the container (Mohmmadizand; para [102]; Fig. 2; knob lid 123) wherein the accessing means can be moved by the at least one robotic arm between a closed position for sealing close the container and an opened position for accessing the container (Mohmmadizand; para [26, 64, 84]; arm is configured to move in Z-axis to insert or remove sample basket into/out the container; the examiner interprets the insertion of the sample basket which comprises the lid with accessing means as the closed position, and the removal of the sample basket as opening position), wherein the accessing means is biased for being moved in the closed position 
Regarding claim 8, modified Shah teaches the tissue processor according to claim 7 (the containers of Shah is modified to include the lids as taught by Mohmmadizand discussed above in claim 6), wherein the lid of at least one container of the containers is moveably, in particular pivotable, provided on the container for being moved automatically, by means of the control unit and/or by means of the at least one robotic arm penetrating the accessing means, so that the at least one robotic arm can find a free space for the tissue carrier in the container (Mohmmadizand; para [26, 64, 84]; arm is configured to move in Z-axis to insert or remove sample basket into/out the container). 
Regarding claim 17, modified Shah teaches the tissue processor according to claim 7 (the containers of Shah is modified to include the lids as taught by Mohmmadizand discussed above in claim 6), wherein the accessing means for accessing the container are one or more flaps (Mohmmadizand; para [102]; Fig. 2; knob lid 123).
Regarding claim 18, modified Shah teaches the tissue processor according to claim 8 (the containers of Shah is modified to include the lids as taught by Mohmmadizand discussed above in claim 6), wherein the lid of each of the containers having a capacity of more than two tissue carriers (Shah; para [19]; Fig. 1; cassette tray 16 includes a plurality of cassette receiving locations 13) is moveably provided on the container for being moved automatically by means of the control unit, and/or by means of the at least one robotic arm penetrating the accessing means (Shah; para [35]; the system is capable of processing multiple trays 16 simultaneously…the transport mechanism 26 transports the newly added tray to station 2 at the proper moment in time), so that the robotic arm can find a free space for the tissue carrier in the container (Shah; para [47]; a newly added cassette carrier 54 at station 1 is only moved to station 2 at the moment when the newly added cassette carrier 54 can advance from station to station without delay caused by the processing of another cassette carrier 54 at a downstream .
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Ulbrich et al (US 20100216222 A1; hereinafter “Ulbrich”). 
Regarding claim 10, Shah teaches the tissue processor according to claim 1, wherein the containers are for fixing, flushing, having a capacity of two tissue carriers, dehydrating, clearing, impregnating and embedding (Shah; para [3, 24]; tissue processor preforms fixation, dehydration, cleaning, and paraffin impregnation of tissue samples). The instant claim contains functional language.  However, the functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function the prior art meets the limitation in the claims.
Shah does not teach the container for fixing, having a capacity of 25 tissue carriers. 
However, Ulbrich teaches an analogous art of a tissue infiltration system (Ulbrich; Abstract)  wherein a container for fixing (Ulbrich; para [36]; at least one—preferably however five—liquid containers can serve for fixing the samples contained in the cassettes and, for this purpose, can be filled with a liquid suitable for fixing), having a capacity of 25 tissue carriers (Ulbrich; para [55]; Fig. 1, 2; a transport device 4 can hold a plurality of cassettes 5, and in the embodiment according to FIG. 1, up to 60 cassettes 5 per transport device 4; examiner indicates that the container may have a capacity of 25 tissue carriers).  It would have been obvious to one of ordinary skill in the art to have modified the container capacity of Shah to have a capacity of 25 tissue carriers as taught by Ulbrich, because Ulbrich teaches that the samples or cassettes held in the transport device and which are to be processed quickly can, for example, be stacked on or placed onto a transport device already present in the liquid container 
Regarding claim 12, Shah teaches the tissue processor according to claim 1, wherein the at least one tissue carrier (para [38]; Fig. 2A; cassette carrier 54) is a tissue cassette for carrying a tissue specimen (para [38]; Fig. 2A; tissue cassette 52), and
Shah does not teach wherein each of the containers is adapted to hold a specific liquid for the respective histological process.  
However, Ulbrich teaches an analogous art of a tissue infiltration system (Ulbrich; Abstract) wherein each of the containers is adapted to hold a specific liquid for the respective histological process (Ulbrich; para [34,58]; The three liquid containers could advantageously be filled with liquids, each of which is suitable for fixing, for dehydrogenation or, respectively for waxing/paraffining of the samples).  It would have been obvious to one of ordinary to have modified the containers of Shah to be adapted to hold a specific liquid for the respective histological process as taught by Ulbrich, because Ulbrich teaches that each respective container can have different dwell times (Ulbrich; para [14, 59]), thus the slower processed carrier can be removed from the liquid container first (Ulbrich; para [15]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Hunnell et al (US 6395234 B2; hereinafter "Hunnell"; previously of record).
Regarding claim 13, Shah teaches the tissue processor according to claim 12, with the at least one tissue carrier. 
Shah does not teach a tissue carrier comprising a base mold for carrying a tissue specimen and wherein the tissue cassette is connectable with the base mold for enclosing chamber for the tissue specimen being carried by the base mold. 
However, Hunnell teaches the analogous art of the tissue carrier (Hunnell; Fig. 1, 2; col. 4, line 33; tissue cassette) comprising a base mold for carrying a tissue specimen (Hunnell; col. 4, lines 35; Fig. 
Regarding claim 21, Shah teaches the tissue processor according to claim 1, with the at least one tissue carrier. 
Shah does not teach wherein the tissue carrier comprises a perforated base, so that liquid can flow through the base. 
However, Hunnell teaches the analogous art of the tissue carrier (Hunnell; Fig. 1, 2; col. 4, line 33; tissue cassette) comprising a perforated base (Hunnell; col. 4, lines 44-46; Fig. 2; Bottom surface 11 has a plurality of apertures formed therein to effect fluid flow through bottom surface 11), so that liquid can flow through the base (Hunnell; col. 4, lines 35, 44-46; Fig. 1-3; base member 10… a plurality of apertures formed therein to effect fluid flow through bottom surface 11).  It would have been obvious to one of ordinary skill in the art to have modified tissue carrier of Shah to comprise a perforated base as taught by Hunnell, because Hunnell teaches that the apertures allow fluid flow through bottom surface (Hunnell; col. 4, lines 46). 
Regarding claim 22, Shah teaches tissue cassette processing system (Shah; Abstract; para [37]; tissue processing system 50; examiner notes that the tissue processing system processes tissue cassettes) comprising: 
the tissue processor according to claim 1, and  
wherein said at least one tissue carrier is said at least one tissue cassette (Shah; para [39]; Fig. 2B; Each cassette carrier 54 accommodates one cassette 52) and for holding a quantity of wax for 
wherein said at least one tissue carrier is said at least one tissue cassette (Shah; para [39]; Fig. 2B; Each cassette carrier 54 accommodates one cassette 52).
Shah does not teach at least one tissue cassette comprising a base mold for carrying a tissue specimen, wherein the tissue cassette is connectable with the base mold for enclosing a chamber for the tissue specimen being carried by the base mold. 
However, Hunnell teaches the analogous art of the tissue carrier (Hunnell; Fig. 1, 2; col. 4, line 33; tissue cassette) comprising a base mold for carrying a tissue specimen (Hunnell; col. 4, lines 35; Fig. 1-3; base member 10) wherein the tissue cassette is connectable with the base mold for enclosing a chamber for the tissue specimen being carried by the base mold (Hunnell; col. 5, lines 59-60; Fig. 2, 3; The top edge members 120 of the top 100 fit within the cavity of the base member 10).  It would have been obvious to one of ordinary skill in the art to have modified the tissue cassette of Shah to connect to a base mold as taught by Hunnell, because Hunnell teaches that the cassette latches to the base to ensure tissue samples are not lost from chemical processing (Hunnell; col. 6, lines 50-55). 
Claims 14 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Stiller (US 6803018 B1; hereinafter “Stiller”; previously of record).
Regarding claim 14, Shah teaches the tissue processor according to claim 1, wherein the at least one tissue carrier being processed in a container of the containers being provided for impregnating and embedding (Shah; para [20]; Fig. 1; station 5 is a paraffin embedding station for embedding the cassettes 14 within paraffin). 
Shah does not teach a dripping area wherein the control unit is configured such that the robotic arm handles the tissue carrier for dripping off residual liquid over the dripping area. 
However, Stiller teaches an analogous art of a transport device within an autosampler (Stiller; Abstract) comprising a dripping area (Stiller; col. 2, line 61-62; Fig. 1A; collecting device 18 for fluid dripping) and a robotic arm (Stiller; col. 2, line 45; Fig. 1A; vertically movable hosting device 14).  It would have been obvious to one of ordinary skill in the art to have modified the tissue processor of Shah to include the dripping area taught by Stiller, because Stiller teaches that the drip zones prevent contamination of treatment stations with treatment reagents from other treatment stations (Stiller; col. lines 25-28).  Examiner indicates that the processor of Shah (discussed above in claim 1) is capable of the recited function “configured such that the robotic arm handles the tissue carrier for dripping off residual liquid over the dripping area” because the modification of Stiller includes the dripping area to the tissue processor of Shah. 
Regarding claim 19, modified Shah teaches the tissue processor according to claim 14 (the tissue processor of Shah is modified to include the dripping area taught by Stiller discussed above in claim 14), wherein the at least one tissue carrier being processed in a container of the containers being provided for impregnating and embedding (Shah; para [20]; Fig. 1; station 5 is a paraffin embedding station for embedding the cassettes 14 within paraffin).
Modified Shah does not teach control unit is configured such that the at least one robotic arm by a vibration impulse of the at least one robotic arm. 
However, Stiller teaches an analogous art of a transport device within an autosampler (Stiller; Abstract) comprising a dripping area (Stiller; col. 2, line 61-62; Fig. 1A; collecting device 18 for fluid dripping) and a robotic arm (Stiller; col. 2, line 45; Fig. 1A; vertically movable hosting device 14) by vibration impulse (Stiller; col. 4, lines 24-25; vibrating movement of sample holder).  It would have been obvious to one of ordinary skill in the art to have modified the robotic arm of modified Shah to include vibration impulse taught by Stiller, because Stiller teaches that the excess reagents are additionally shaken off before the next treatment station (Stiller; col. 4, lines 25-29). 

Response to Arguments
Applicant's arguments, filed 11/8/2021, have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the arguments presented on page 8 of the Applicant’s response, Applicant argues Shah fails to teach “the control unit is configured such that the at least one robotic arm handles a single tissue carrier at a time between the containers while the entirety of the histological process in each of the containers continues in an uninterrupted fashion”.  The examiner respectfully disagrees.  The Examiner indicates that Shah teaches the control unit is configured such that the robotic arm handles a tissue carrier between the containers while the histological process in each of the containers continues in an uninterrupted fashion (Shah; para [47]; newly added cassette carrier 54 at station 1 is only moved to station 2 at the moment when the newly added cassette carrier 54 can advance from station to station without delay).  Examiner interprets that the histological process at each respective station for the tissue carrier is completed before moving to the next station, thus being processed in an uninterrupted fashion. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., continuously) are not recited in the rejected claim(s).  Examiner notes that the histological process of each respective container is processed in an uninterrupted fashion.  The containers are processed in each respective station until the process is complete, thus the station remains uninterrupted (Shah; para [47]; newly added cassette carrier 54 at station 1 is only moved to station 2 at the moment when the newly added cassette carrier 54 can advance from station to station without delay).  Therefore, because the containers are continually moved from station to station, the examiner will interpret the containers as being moved continuously. Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798